department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx tax_exempt_and_government_entities_division number release date pate yan person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail-return receipt requested dear this is a final adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 c is revoked effective january 20xx for the following reason s you did not respond to our request for information about your finances and activities necessary to complete the examination you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501g contributions revenue code to your organization are not deductible under sec_170 of the internal you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code the united_states tax_court if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the united_states claim court or the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or calll-877-777-4778 we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours john a koskinen commissioner by paul a marmolejo acting director eo examinations enclosure s publication irs department of the treasury internal_revenue_service mail stop po box ogden ut date date person to contact id number contact numbers telephone fax taxpayer_identification_number form tax_year s ended certified maii - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code irc is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication 3498-a the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication 3498-a also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809zf if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the irc provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter convenient time to call if we need to contact you if you write please provide a telephone number and the most thank you for your cooperation sincerely margaret von lienen director exempt_organizations examinations enclosures publication publication 3498-a report of examination letter catalog number 34809zf form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no ot exhibit yeat period ended december 20xx date of notice april 20xx issues whether the organization continues fo qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code facts the organization filed form_1023 for exemption on april 20xx and was granted exemption as a c on june 20xx with an effective date of exemption of october 20xx an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition ‘ the organization was selected for audit to ensure that the examined organization's activities and operations align with its approved exempt status the organization failed to respond to the internal_revenue_service attempts to obtain information to perform an audit of form 990-n for the above mentioned tax period correspondence for the audit was as follows o o o letter rev with attachments was mailed to the organization on october 20xx with a response date of november 20xx eoca letter was mailed certified to the organization on january 20xx this was with a respond date of february 20xx article number signed for on january 20xx by eoca letter was mailed certified to the treasurer on march 20xx with a respond date of march 20xx article number this was signed for on april 20xx by for a reply due to the treasurer not receiving the letter until april 20xx the treasurer waited nineteen days telephone contact for the audit was as follows o o october 20xx located the telephone number provided in the form_1023 application of this is not a complete telephone number performed and google research to locate a good number for the organization was not able to locate a telephone number october 20xx performed accurint research and located the telephone number called the for the president form 886-a rev department of the treasury - internal_revenue_service page -1- form b86a department of the ‘treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx telephone number and received vms left a message for an officer to return my telephone cail o o january 20xx called answered the telephone said this was the telephone number for the post office pack ‘n’ mail number for the organization was not able to locate a good telephone number continued to research google to locate a good telephone again the person who march 20xx research internal source to locate a telephone number for the president or vice president was not able to locate a telephone number and located performed accurint research for the vice-president this telephone number has been disconnected law internal_revenue_code irc sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations including those described in sec_501 sec_6001 of the code provides that every person iiable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law form 886-a rev 4-s8 department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit yeat period ended december 20xx sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe federal tax regulations ftr sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_501_c_3_-1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational ftr sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section meet either the organizational_test or the operational_test it is not exempt if an organization fails to sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status organizations position the organization has failed to respond at all attempts to contact them form 886-a ev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayet explanation of items department of the treasury - internal_revenue_service schedule no or exhibit yeat period ended december 20xx governments position based on the above facts the organization did not respond to verify that they are organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization's failure to provide requested information should result in the termination of exempt status conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods after january 20xx form 886-a crev department of the treasury - internal_revenue_service page -4-
